UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Bank and Thrift Opportunity Fund As of 01-31-11 (Unaudited) Shares Value Common Stocks 94.75 % (Cost $329,588,397) Financials 94.75% Capital Markets 3.08 % State Street Corp. 246,470 11,515,078 Commercial Banks 74.28 % 1st United Bancorp, Inc. (I) 155,463 1,018,283 Ameris Bancorp (I) 236,991 2,258,524 Anchor Bancorp (I) 88,416 888,581 Avenue Bank (R) 300,000 744,198 Bank of Marin Bancorp 9,790 340,105 Bar Harbor Bankshares 34,222 999,625 BB&T Corp. 440,898 12,186,421 Bond Street Holdings LLC, Class A (I)(S) 203,192 4,063,840 Boston Private Financial Holdings, Inc. 206,198 1,383,589 Bridge Capital Holdings (I) 150,564 1,321,952 Bryn Mawr Bank Corp. 80,000 1,438,400 Camden National Corp. 36,776 1,258,842 Centerstate Banks, Inc. 321,439 2,359,362 Citizens Republic Banking Corp., Inc. (I),(I) 2,777,383 1,748,918 City Holding Company 47,798 1,663,370 Comerica, Inc. 287,393 10,978,413 Cullen/Frost Bankers, Inc. 251,048 14,505,553 CVB Financial Corp. 265,747 2,200,385 DNB Financial Corp. 78,515 791,431 East West Bancorp, Inc. 621,197 13,486,187 Eastern Virginia Bankshares, Inc. 69,998 332,491 ECB Bancorp, Inc. 27,504 359,202 Evans Bancorp, Inc. 44,524 647,824 Fifth Third Bancorp 414,093 6,157,563 First Bancorp, Inc./ME 146,499 2,163,790 First California Financial Group, Inc. (I) 208,583 661,208 First Horizon National Corp. (I) 180,033 2,039,774 First Michigan Bank (R) 462,595 2,504,456 First Southern Bancorp, Inc., Class B (I) 78,390 1,215,045 FNB Corp. 960,203 9,698,050 Glacier Bancorp, Inc. 173,882 2,453,475 Hancock Holding Company 232,176 7,615,373 Heritage Commerce Corp. (I) 387,733 1,775,817 Heritage Financial Corp. (I) 187,598 2,673,272 Heritage Oaks Bancorp (I) 650,719 2,310,052 Huntington Bancshares, Inc. 236,485 1,712,151 Independent Bank Corp. 195,961 5,326,220 KeyCorp 550,701 4,901,239 Lakeland Financial Corp. 54,942 1,130,706 M&T Bank Corp. 94,160 8,142,015 MB Financial, Inc. 296,947 5,837,978 Northrim BanCorp, Inc. 77,232 1,455,051 Pacific Continental Corp. 226,878 2,302,812 Park National Corp. 26,127 1,701,390 Park Sterling Corp. (I) 244,539 1,371,864 PNC Financial Services Group, Inc. 309,372 18,562,321 Prosperity Bancshares, Inc. 111,554 4,512,359 Renasant Corp. 137,715 2,146,977 Sandy Spring Bancorp, Inc. 54,695 1,050,144 1 Bank and Thrift Opportunity Fund As of 01-31-11 (Unaudited) Shares Value Financials (continued) Sierra Bancorp 140,000 $1,510,600 Southcoast Financial Corp. (I) 64,413 190,018 Sterling Bancshares, Inc. 326,255 2,893,882 SunTrust Banks, Inc. 318,859 9,702,879 SVB Financial Group (I) 249,420 13,087,067 SY Bancorp, Inc. 7,002 170,814 TCF Financial Corp. 783,634 11,707,492 TriCo Bancshares 202,536 3,072,471 U.S. Bancorp 601,613 16,243,551 Union First Market Bankshares Corp. 51,443 628,633 United Bancorp, Inc. (I) 315,013 1,219,100 Univest Corp. of Pennsylvania 19,000 327,465 Washington Banking Company 83,952 1,145,945 Washington Trust Bancorp, Inc. 134,269 2,685,380 Wells Fargo & Company 604,108 19,585,182 WesBanco, Inc. 130,961 2,468,615 Westamerica Bancorp. 30,499 1,524,950 Wilshire Bancorp, Inc. 73,706 473,193 Zions Bancorporation 483,334 11,397,016 Diversified Financial Services 10.00 % Bank of America Corp. 1,278,555 17,554,560 JPMorgan Chase & Company 443,587 19,934,801 Thrifts & Mortgage Finance 7.39 % Berkshire Hill Bancorp, Inc. 358,903 7,623,100 Capitol Federal Financial, Inc. 213,814 2,606,393 Citizens South Banking Corp. 343,181 1,465,383 Doral Financial Corp. (I) 254,893 316,067 First Financial Holdings, Inc. 90,857 941,279 Flushing Financial Corp. 231,097 3,293,132 Heritage Financial Group, Inc. 95,762 1,110,839 Hingham Institution for Savings 80,000 4,000,000 Home Federal Bancorp, Inc. 78,447 840,952 Kaiser Federal Financial Group, Inc. 109,586 1,308,457 Viewpoint Financial Group 69,957 886,705 WSFS Financial Corp. 73,787 3,313,036 Shares Value Preferred Securities 1.47 % (Cost $4,619,727) Financials 1.47% Commercial Banks 0.59 % First Southern Bancorp, Inc. (J) 134 107,803 Monarch Financial Holdings, Inc., Series B, 7.800% 38,925 1,050,975 Zions Bancorporation, Series C, 9.500% 40,371 1,047,627 Diversified Financial Services 0.88 % Bank of America Corp., Series MER, 8.625% 74,849 1,970,026 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) 50,000 1,315,000 2 Bank and Thrift Opportunity Fund As of 01-31-11 (Unaudited) Maturity Rate (%) date Par value Value Corporate Bonds 0.14 % (Cost $430,425) Financials 0.14% Commercial Banks 0.14 % Regions Financial Corp. 7.375 12/10/37 544,613 517,382 Capital Preferred Securities 0.50% (Cost $1,445,892) Financials 0.50% Commercial Banks 0.50% Banponce Trust I, Series A 8.327 02/01/27 360,000 259,259 Webster Capital Trust IV (7.650% to 6-15-17 then 3 month LIBOR + 1.890%) 7.650 06/15/37 1,725,000 1,625,511 Shares Value Warrants 0.40% (Cost $1,713,920) Financials 0.40% Commercial Banks 0.36% Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 93,762 1,291,103 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $17.77) (I)(J) 33,222 73,088 Thrifts & Mortgage Finance 0.04 % Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 27,297 150,406 Maturity Yield* (%) date Par value Value Certificate of Deposit 0.02% (Cost $77,167) Country Bank For Savings 1.640 08/28/12 1,879 1,879 First Bank Richmond 2.226 12/05/13 19,076 19,076 First Bank System, Inc. 2.374 04/01/11 4,585 4,585 First Federal Savings Bank of Louisiana 0.100 03/28/11 3,023 3,023 Framingham Cooperative Bank 2.000 09/12/11 3,711 3,711 Home Bank 0.867 12/04/13 18,442 18,442 Home Bank 4.150 12/04/10 1,228 1,228 Hudson Savings 2.630 04/21/11 1,923 1,923 Machias Savings Bank 1.980 05/24/11 1,782 1,782 Midstate Federal Savings and Loan 1.590 05/27/11 1,905 1,905 Milford Bank 2.130 06/04/11 $1,776 1,776 Milford Federal Savings and Loan Association 0.600 04/20/11 1,999 1,999 Mount Mckinley Savings Bank 0.400 12/05/11 1,682 1,682 Mt. Washington Bank 1.500 10/31/11 1,778 1,778 Newburyport Bank 1.250 10/22/12 2,010 2,010 Newton Savings Bank 2.370 05/30/11 1,803 1,803 OBA Federal Savings and Loan 1.050 12/15/11 1,287 1,287 Plymouth Savings Bank 1.340 04/21/11 1,857 1,857 Randolph Savings Bank 1.000 09/23/11 1,854 1,854 Salem Five Cents Savings Bank 0.600 12/19/11 1,703 1,703 Sunshine Federal Savings and Loan Association 2.460 05/10/11 1,864 1,864 3 Bank and Thrift Opportunity Fund As of 01-31-11 (Unaudited) Short-Term Investments 2.61% (Cost $9,800,000) Short-Term Securities 2.61% Federal Home Loan Bank Discount Notes 0.100 02-01-11 9,800,000 9,800,000 Total investments (Cost $347,675,528) 99.89% Other assets and liabilities, net 0.11% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (I) Non-income producing security. (J) These securities are issued under the U.S. Treasury Department's Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage Issuer, acquisition Acquisition share share of Funds Value as of description date cost amount amount net assets 1-31-11 Avenue Bank 1-29-07 $3,000,000 300,000 300,000 0.20% $744,198 First Michigan Bank 4-30-10 $2,775,570 462,595 462,595 0.67% $2,504,456 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $4,063,840 or 1.08% of the Fund's net assets as of January 31, 2011. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $347,680,150. Net unrealized appreciation aggregated $26,745,830, of which $59,307,204 related to appreciated investment securities and $32,561,374 related to depreciated investment securities. 4 Note to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
